Case 3:21-cv-01185-JAH-RBB Document 1 Filed 06/29/21 PageID.1 Page 1 of 5



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wadjalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6                              UNITED STATES DISTRICT COURT
 7                            SOUTHERN DISTRICT OF CALIFORNIA
                                     SAN DIEGO DIVISION
 8
                                                         Case No. '21CV1185 JAH RBB
 9

10                                                       COMPLAINT FOR DAMAGES
      THOMAS SCOTT AND LYNETTE
      THERRIEN,                                       1. VIOLATIONS OF THE FAIR DEBT
11
                                                         COLLECTION PRACTICES ACT, 15
12    Plaintiff,
                                                         U.S.C. § 1692 ET SEQ. (“FDCPA”)
13            v.
                                                         JURY TRIAL DEMANDED
14    MIDLAND CREDIT MANAGEMENT, INC.,

15    Defendant.

16           NOW COME the Plaintiffs, Thomas Scott and Lynette Therrien (“Plaintiffs”), by and
17
     through their undersigned counsel complaining of the Defendant, MIDLAND CREDIT
18
     MANAGEMENT, INC. (“Defendant”), as follows:
19
                                           NATURE OF THE ACTION
20

21      1.    Plaintiffs bring this action seeking redress for Defendant’s violations of the Fair Debt

22   Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

23                                       JURISDICTION AND VENUE
24      2. This action arises under and is brought pursuant to the FDCPA.
25
        3. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §1331, as the action
26
     arises under the laws of the United States.
27

28


                                                     1
Case 3:21-cv-01185-JAH-RBB Document 1 Filed 06/29/21 PageID.2 Page 2 of 5



 1         4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Midland Credit Management,
 2   Inc.’s principal place of business is located in this district.
 3
                                                        PARTIES
 4
           5. Thomas Scott (“Scott”) is a natural person, over 18-years-of-age, who at all times relevant
 5
     was domiciled in West Warwick, Rhode Island.
 6

 7         6. Lynette Therrien (“Therrien”) is a natural person, over 18-years-of-age, who at all times

 8   relevant was domiciled in West Warwick, Rhode Island.

 9         7. Scott and Therrien (collectively, “Plaintiffs”) are “consumer[s]” as defined by 15 U.S.C. §
10
     1692a(3).
11
           8. MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) maintains its principal place
12
     of business at 350 Camino de la Reina, Suite 100, San Diego, California 92108.
13
           9. Defendant “specialize[s] in servicing account that have fallen behind and have been charged
14

15   off by the lender.”1

16         10. Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it uses
17   instrumentalities of interstate commerce and the mail in the course of collecting consumer debt; (2)
18
     the principal purpose of Defendant’s business is the collection of debt owed or due or asserted to
19
     be owed or due another; and (3) it regularly collects consumer debt owed to others.
20
                                               FACTUAL ALLEGATIONS
21

22             11.     In or around January 2021, Plaintiffs started to receive collection calls from

23   Defendant attempting to collect on an account for Credit One Bank, N.A. (“Credit One”).

24             12.     Plaintiffs advised that Scott had fallen behind on his obligation to Credit One due to
25   financial difficulties resulting from COVID.
26
               13.     Despite this information, Defendant continued to place collection calls to Plaintiffs.
27

28   1
         https://www.midlandcredit.com/who-is-mcm/


                                                         2
Case 3:21-cv-01185-JAH-RBB Document 1 Filed 06/29/21 PageID.3 Page 3 of 5



 1            14.    The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
 2            15.    Finally, in or around late March 2021, Plaintiffs advised Defendant that they wanted
 3
     the calls to cease and to leave them alone.
 4
              16.    Unfortunately, Defendant continued to place collection calls to Plaintiffs despite
 5
     their requests that the calls cease.
 6

 7            17.    Defendant places collection calls to Plaintiffs from phone numbers including, but

 8   not limited to: (866) 446-3416, (623) 633-7149, (320) 207-5416, (877) 825-3137, (877) 761-6115,

 9   (866) 787-1534, (480) 866-1053, (616) 841-7934, (480) 866-1055, (877) 823-9406, (866) 788-
10
     1839, (619) 841-7901, and (480) 866-1044.
11
              18.    On numerous calls, Scott explained that the calls were making it impossible for him
12
     to attempt to work and make money.
13
              19.    Despite the requests from Plaintiffs, Defendant has placed at least 25 non-
14

15   emergency phone calls to Plaintiffs’ cellular phones since Plaintiffs requested that the phone calls

16   cease.
17            20.    Concerned with Defendant’s abusive practices, Plaintiffs retained counsel to stop
18
     Defendant’s behavior.
19
                                              CLAIMS FOR RELIEF
20
                                               COUNT I:
21                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
22
              21.    All Paragraphs of this Complaint are expressly adopted and incorporated herein as
23
     though fully set forth herein.
24
                         a. Violation(s) of 15 U.S.C. §1692c
25

26            22.    Section 1692c(a) of the FDCPA provides:

27                   Without the prior consent of the consumer given directly to the debt collector
                     or the express permission of a court of competent jurisdiction, a debt
28


                                                       3
Case 3:21-cv-01185-JAH-RBB Document 1 Filed 06/29/21 PageID.4 Page 4 of 5



 1                  collector may not communicate with a consumer in connection with the
                    collection of any debt-
 2

 3                  (1)      at any unusual time or place or a time or place known or which should
                             be known to be inconvenient to the consumer. . .
 4                           15 U.S.C. § 1692c(a)(1).

 5          23.     Despite being notified that its collection calls were unwanted, Defendant made the
 6   conscious decision to continue its harassing phone calls, which were clearly inconvenient to
 7
     Plaintiffs.
 8

 9          24.     Defendant violated § 1692c(a)(1) by placing at least 25 collection calls to Plaintiffs’

10   cellular phone numbers at a time Defendant knew to be inconvenient for Plaintiffs.
11
            25.     In other words, since Plaintiffs did not want any calls from Defendant, any call
12

13   placed after the cease request was known by Defendant to be an inconvenient time for Plaintiffs.

14
                          b. Violation(s) of 15 U.S.C. §1692d
15
            26.     Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging “in
16
     any conduct the natural consequence of which is to harass, oppress, or abuse any person in
17

18   connection with the collection of a debt.” 15 U.S.C. §1692d

19          27.     Section 1692d(5) of the FDCPA prohibits a debt collector from “causing a telephone

20   to ring or engaging any person in telephone conversation repeatedly or continuously with intent to
21
     annoy, abuse, or harass any person at the called number.” 15 U.S.C. §1692d(5)
22
            28.     Defendant violated §§ 1692d and d(5) by placing at least 25 collection calls to
23
     Plaintiffs’ cellular phone numbers in an attempt to collect the subject debt after being requested to
24
     cease the unwanted calls.
25

26          29.     Defendant’s conduct in systematically placing unwanted calls to Plaintiffs’ cellular

27   phone number is inherently harassing and abusive.
28


                                                       4
Case 3:21-cv-01185-JAH-RBB Document 1 Filed 06/29/21 PageID.5 Page 5 of 5



 1         30.      Defendant’s collection calls to Plaintiffs were made with the specific intent of
 2   annoying, harassing, and abusing Plaintiffs as Plaintiffs informed Defendant they no longer wished
 3
     to be contacted on their cellular telephones.
 4
           31.      The fact that Defendant knowingly placed calls to Plaintiffs after Plaintiffs made
 5
     requests that the calls cease is illustrative of Defendant’s intent to harass and annoy Plaintiffs.
 6

 7          WHEREFORE, Plaintiffs, THOMAS SCOTT and LYNETTE THERRIEN, request that

 8   this Honorable Court enter judgment in his favor as follows:

 9          a.      Declaring that the practices complained of herein are unlawful and violate the Fair
10
                    Debt Collection Practices Act;
11
            b.      Awarding Plaintiffs statutory and actual damages, in an amount to be determined at
12
                    trial, for the underlying Fair Debt Collection Practices Act violations;
13
            c.      Awarding Plaintiffs their costs and reasonable attorney’s fees pursuant to 15 U.S.C.
14

15                  §1692k; and

16          d.      Awarding any other relief as this Honorable Court deems just and appropriate.
17

18   Plaintiff demands trial by jury.
19
     Dated: June 29, 2021                            Respectfully submitted,
20
                                                     By: /s/ Nicholas M. Wajda
21                                                   Nicholas M. Wajda
22                                                   WAJDA LAW GROUP, APC
                                                     6167 Bristol Parkway, Suite 200
23                                                   Culver City, California 90230
                                                     Telephone: (310) 997-0471
24                                                   Facsimile: (866) 286-8433
                                                     Email: nick@wajdalawgroup.com
25

26

27

28


                                                        5
